UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6572



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANTHONY LAMAR SNIPE,

                Defendant - Appellant.


                            No. 08-6774



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ANTHONY LAMAR SNIPE,

                Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:02-cr-00833-PMD-1)


Submitted:   September 16, 2008         Decided:   September 22, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Anthony Lamar Snipe, Appellant Pro Se. John Charles Duane, Eric
John Klumb, Assistant United States Attorneys, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          In these consolidated cases, Anthony Lamar Snipe appeals

the district court’s orders denying his motion for a reduction in

sentence under 18 U.S.C. § 3582(c)(2) (2000), his request for a

reduction in sentence based on substantial assistance, 18 U.S.C.

§ 3553(e) (2000), and his motion for reconsideration.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        United

States v. Snipe, No. 2:02-cr-00833-PMD-1 (D.S.C. Mar. 27, 2008,

Apr. 16, 2008, & Apr. 29, 2008).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                3